                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

GREGORY E. KUCERA,

               Plaintiff,

v.                                                             No. 1:19-cv-01028-KG-KK

UNITED STATES OF AMERICA,

               Defendant.

                                         FINAL JUDGMENT

       Pursuant to Fed. R. Civ. P. 58(a), and consistent with the Court’s Memorandum Opinion

and Order dismissing Plaintiff’s case,

       IT IS ORDERED that this case is DISMISSED without prejudice.



                                                  _________________________________
                                                  UNITED STATES DISTRICT JUDGE
